Exhibit 10.1
AMENDMENT TO AGREEMENT
          This AGREEMENT, dated as of December 20, 2010, is between IDEX
Corporation, a Delaware corporation with its headquarters at 1925 West Field
Court, Suite 200, Lake Forest, Illinois 60045 (“IDEX”), IDEX Service
Corporation, a Delaware corporation with its headquarters at 1925 West Field
Court, Suite 200, Lake Forest, Illinois 60045 (the “Company”), and Dominic A.
Romeo (the “Executive”).
RECITALS
          A. The Executive is currently employed as Vice President & Chief
Financial Officer of IDEX, pursuant to an Employment Agreement between the
Company and the Executive dated as of March 1, 2010 (the “Employment
Agreement”).
          B. The original term of the Employment Agreement expires on
February 29, 2012. Executive has indicated that it is his desire to retire from
his position as Vice President & Chief Financial Officer of IDEX effective as of
February 28, 2011.
          C. IDEX desires that the Executive assist in the orderly transition of
his duties and the Executive is willing to perform his duties to assist in such
transition.
          D. The Company and the Executive desire to enter into this Agreement
to amend the terms of the Employment Agreement and to set forth certain terms of
Executive’s continued employment through the Retirement Date as defined below.
          NOW, THEREFORE, in consideration of the promises and of the covenants
contained in this Agreement, IDEX, the Company and the Executive agree to amend
the Employment Agreement and other agreements identified below as follows:
          1. Definitions. The following definitions apply for purposes of this
Agreement. Defined terms not set out below will have the meaning given to them
under the terms of the Employment Agreement
          (a) “Effective Date” means December 20, 2010.
          (b) “Retirement Date” means the earlier of February 28, 2010 or the
date of Executive’s termination of employment under circumstances governed by
Sections 6(b) or 6(c) of the Employment Agreement.
          2. Resignation of Positions. As of the Retirement Date, the Executive
hereby (i) retires and resigns from his position as Vice President & Chief
Financial Officer of IDEX and (ii) retires and resigns from all offices,
directorships, and fiduciary positions with the Company, its related companies,
and their employee benefit plans.

 



--------------------------------------------------------------------------------



 



          3. Compensation. In lieu of the provisions of Section 4 of the
Employment Agreement, the following compensation will be provided:
          (a) From the Effective Date through the Retirement Date, the Executive
will receive continuing payment of Executive’s current annual Base Salary of
$450,000 in bi-weekly payroll payments and will be entitled to participate in
the Corporation’s health and medical benefit plans, any pension, profit sharing
and retirement plans, and any insurance policies or programs from time to time
generally offered to all or substantially all executive employees who are
employed by the Corporation. These plans, policies and programs are subject to
change at the sole discretion of the Corporation.
          (b) Executive will be entitled to receive payment of any Annual MICP
Bonus under the terms of the Management Incentive Compensation Plan for the
service period of calendar year 2010 using a Personal Performance Multiplier of
1.15. This Annual MICP Bonus will be paid at the time specified pursuant to the
terms of the Plan in 2011 but not later than by March 15, 2011.
          (c) If the Retirement Date is on February 28, 2011, Executive will
receive a payment of $52,500, representing a proportionate share of his Annual
MICP Bonus calculated at target level of performance and Executive will not be
entitled to any other Annual MICP Bonus for the service period in calendar year
2011. Payment of this amount is conditioned on the Executive’s signing and not
revoking a release after the Retirement Date, but on or before March 20, 2011,
releasing the Corporation, related companies, and their respective directors,
officers, employees and agents (“Indemnitees”) from any and all claims and
liabilities, and promising never to sue any of the Indemnities (such release
shall be in such form as is then currently in use for departing Corporation
senior executives). Payment of this amount will be made on first regular payroll
date after March 30, 2011.
          (d) On or before December 30, 2010, Executive will receive a payment
of $220,000 in full settlement of any and all contractual claims for payments
for Base Salary, Annual MICP Bonus, or other compensation amounts under the
Employment Agreement for periods after February 28, 2011. This payment will not
be considered “compensation” for purposes of the IDEX Corporation Supplemental
Executive Retirement Plan.
          (e) The Corporation will deduct or withhold from all salary and from
all other payments made to the Executive pursuant to this Agreement, all amounts
that may be required to be deducted or withheld under any applicable Social
Security contribution, income tax withholding or other similar law now in effect
or that may become effective during the term of this Agreement.
          4. Other Benefits And Terms.
          (a) Equity Compensation. Notwithstanding the terms of IDEX Corporation
Incentive Award Plan or any related award agreements:
     (i) all restricted stock awards made to the Executive on April 3, 2007,
April 8, 2008 and February 24, 2009, which have not otherwise vested pursuant to
their terms, are fully vested and non-forfeitable as of the Effective Date,

-2-



--------------------------------------------------------------------------------



 



     (ii) all stock options granted to Executive on April 3, 2007, April 8,
2008, and February 24, 2009 which have not otherwise become vested and
exercisable pursuant to their terms will be fully vested and immediately
exercisable as of the Effective Date, and
     (iii) Executive hereby forfeits and surrenders any and all restricted stock
awards and stock option grants made to him on or after December 31, 2009.
          (b) Medical Coverage. Except as required by law, the Executive
acknowledges that he, his spouse and dependents will not receive health and
medical benefits following the Retirement Date.
          (c) Other Payments on Termination Inapplicable. Executive and Company
agree that as of the Effective Date, the provisions of Sections 6(a) (Benefits
upon Involuntary termination Other than for Cause), and 6(d) (Involuntary
Termination (Other than for Cause) Within Two Years Following a Change in
Control), will no longer be in effect.
          5. Non-exclusivity of Rights. Except as otherwise specifically
provided herein, nothing in this Agreement will prevent or limit the Executive’s
continued participation in any benefit, incentive, or other plan, practice, or
program provided by the Company and for which the Executive may qualify. Any
amount of vested benefit or any amount to which the Executive is otherwise
entitled under any plan, practice, or program of the Company will be payable in
accordance with the plan, practice, or program, except as specifically modified
by this Agreement.
          6. Miscellaneous. This Agreement (a) may not be amended, modified or
terminated orally or by any course of conduct pursued by the Company or the
Executive, but may be amended, modified or terminated only by a written
agreement duly executed by the Company and the Executive, (b) is binding upon
and inures to the benefit of the Company and the Executive and each of their
respective heirs, representatives, successors and assignees, except that the
Executive may not assign any of his rights or obligations pursuant to this
Agreement, (c) except as provided in Sections 7 and 8 of this Agreement,
constitutes the entire agreement between IDEX, the Company and the Executive
with respect to the subject matter of this Agreement, and supersedes all oral
and written proposals, representations, understandings and agreements previously
made or existing with respect to such subject matter other than the Employment
Agreement as herby modified and (d) will be governed by, and interpreted and
construed in accordance with, the laws of the State of Illinois, without regard
to principles of conflicts of law.
          7. Termination Of This Agreement and Employment Agreement. This
Agreement and the Employment Agreement will terminate when the Company has made
the last payment provided for thereunder; provided, however, the parties
specifically acknowledge that the provisions set forth under Sections 5
(Restrictive Covenants), and 17 (Section 409A) of the Employment Agreement will
survive any termination and will remain in full force and effect.

-3-



--------------------------------------------------------------------------------



 



          8. Continuation of Other Agreements. Except as specifically amended by
this Agreement, the following preexisting agreements between IDEX, the Company,
and the Executive shall remain in full force and effect and their survival will
not be affected by the termination of this Agreement : (i) restricted stock
awards, (ii) stock option award agreements, (ii) Indemnity Agreement, and
(iv) Employee Inventions and Proprietary Information Agreement.
          9. Multiple Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Any party may execute
this Agreement by facsimile signature and the other party shall be entitled to
rely on such facsimile signature as evidence that this Agreement has been duly
executed by such party. Any party executing this Agreement by facsimile
signature shall immediately forward to the other party an original page by
overnight mail.
          IN WITNESS WHEREOF, the parties have duly executed this Agreement as
of the date first above written.

            IDEX CORPORATION
      By:                         IDEX SERVICE CORPORATION
      By:                         EXECUTIVE
      Dominic A. Romeo         

-4-